DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-30 are pending.

Response to Arguments
Applicant's arguments filed 06/15/2022 have been fully considered but they are not persuasive.
Applicant argues, this interpretation of Wang would indicate that the claimed control node (macro base station) is transmitting a resource management indication to the network node (femto base station), rather than the control node receiving the resource management indication from the network node as is recited in Applicant's independent claim 1.
In response, the claim does not recite and/or define what the control node is nor does it recite and/or define what the network node is. The control node and the network node are broadly claimed hence reasonably broadly interpreted as claimed.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/15/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-7, 9, 11, 13-15, 17-19, 21, 23-26 and 28-30  is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang, US 2011/0116481 in view of Chang et al., US 2014/0161070. 
Claim 1, Wang discloses (fig 6, [0057] apparatus 600 includes a femto base station) a method of wireless communication performed by a control node, comprising: 
receiving a resource management indication from a network node ([0025] The macro base station 102 may, for example, allocate spectral resources such as frequency or bandwidth to the femto base stations 104A, 104B, 104C) to identify a resource utilization with communications of the network node ([0025] impose limits on transmission power by the femto base stations 104A, 104B, 104C, such as to prevent interference with the macro base station 102 and/or neighboring femto base stations 104A, 104B, 104C); 
determining, based at least in part on the resource management indication, a collision management configuration for the network node ([0028] The macro base station 102 may receive the interference reports from the femto base stations 104A, 104B, such as via its respective guided Internet connection. The interference reports may indicate received signal strengths of the received neighbor preamble(s) and/or identities of the neighbor femto base stations); and 
transmitting information associated with the collision management configuration based at least in part on the determination of the collision management configuration ([0028] The macro base station 102 may receive the interference reports from the femto base stations 104A, 104B, such as via its respective guided Internet connection. The interference reports may indicate received signal strengths of the received neighbor preamble(s) and/or identities of the neighbor femto base stations).  
But does not explicitly disclose,
wherein the resource management indication identifies a resource conflict detected by the network node.
However, as Chang discloses wherein the resource management indication identifies a resource conflict ([claim 12] the base station detects that a conflict occurs between the information of the preamble selected by the user equipment on the first secondary cell and the information of the preamble selected by another user equipment, or that conflicts occur between the information of the physical random access channel resource and the information of the physical random access channel resource) detected by the network node ([claim 12] the base station detects that a conflict occurs between the information of the preamble selected by the user equipment on the first secondary cell and the information of the preamble selected by another user equipment, or that conflicts occur between the information of the physical random access channel resource and the information of the physical random access channel resource).
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Wang invention with Chang invention to include the claimed limitation(s) so as to allow the base station to detect a conflict occurs among the channel resources in order to facilitate communication among network devices. 
Claim 3, Wang as modified discloses the method of claim 1, wherein transmitting the information identifying the collision management configuration comprises: 
transmitting the information to at least one of: the network node (Wang [0028] The macro base station 102 may receive the interference reports from the femto base stations 104A, 104B), a parent network node of the network node, a child network node of the network node, or a neighbor network node of the network node.  
Claim 4, Wang as modified discloses the method of claim 1, wherein the resource management indication further identifies at least one of: 
a communication capability of the network node (Wang [0025] macro base station 102 may, for example, impose limits on transmission power by the femto base stations 104A, 104B, 104C, such as to prevent interference with the macro base station 102 and/or neighboring femto base stations 104A, 104B, 104C), a time interval associated with the resource conflict, or a number of resource conflicts (Wang [0025] macro base station 102 may, for example, impose limits on transmission power by the femto base stations 104A, 104B, 104C, such as to prevent interference with the macro base station 102 and/or neighboring femto base stations 104A, 104B, 104C).  
Claim 5, Wang as modified discloses the method of claim 1, further comprising: 
detecting satisfaction of a conflict criterion (Wang [0031] The femto base station 104A, 104B, 104C may, for example, determine that a greater data rate is necessary to serve the mobile station 108A, 108B, 108C); and 
requesting a report identifying the resource utilization based at least in part on the detection of the satisfaction of the conflict criterion (Wang [0031] Based on this determination, the femto base station 104A, 104B, 104C may send a resource request message to the macro base station 102 to request additional communication resources, the macro base station 102 determines that additional resources are available, then the macro base station 102 may send a second resource allocation message to the femto base station 104A, 104B, 104C which sent the resource request).  
Claim 6, Wang as modified discloses the method of claim 5, wherein receiving the resource management indication comprises: 
receiving the resource management indication as a response to requesting the report identifying the resource utilization (Wang [0031] the macro base station 102 determines that additional resources are available, then the macro base station 102 may send a second resource allocation message to the femto base station 104A, 104B, 104C which sent the resource request).  
Claim 7, Wang as modified discloses the method of claim 1, wherein the resource management indication includes an indication of at least one of: 
a type of resource associated with the resource conflict (Chang [claim 12] that conflicts occur between the information of the physical random access channel resource and the information of the physical random access channel resource), 
an identity of a parent node of the network node, or 
a recommendation for the collision management configuration.  
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Wang invention with Chang invention to include the claimed limitation(s) so as to allow the base station to detect a conflict occurs among the channel resources in order to facilitate communication with other network devices. 
Claim 9, Wang as modified discloses the method of claim 1, further comprising: 
transmitting, to the network node, information associated with a conflict criterion (Wang [0031] femto base station 104A, 104B, 104C may, for example, determine that a greater data rate is necessary to serve the mobile station 108A, 108B, 108C. Based on this determination, the femto base station 104A, 104B, 104C may send a resource request message to the macro base station 102 to request additional communication resources), and wherein receipt of the resource management indication is based at least in part on satisfaction of the conflict criterion (Wang [0031] the macro base station 102 determines that additional resources are available, then the macro base station 102 may send a second resource allocation message to the femto base station 104A, 104B, 104C which sent the resource request).  
Claim 11, see claim 1 for the rejection, Wang discloses a method of wireless communication performed by a network node, comprising: 
determining a resource utilization for allocated resources; 
transmitting, to a control node, a resource management indication identifying the resource utilization, wherein the resource management indication identifies a resource conflict detected by the network node; and 
receiving, from the control node, information identifying a collision management configuration as a response to the resource management indication.  
Claim 13, see claim 4 for the rejection, Wang as modified discloses the method of claim 11, wherein the resource management indication further identifies at least one of: 
a communication capability of the network node, a time interval associated with the resource conflict, or a number of resource conflicts.  
Claim 14, Wang as modified discloses the method of claim 11, further comprising: 
receiving, from the control node, a request for a report identifying the resource utilization (Wang [0031] femto base station 104A, 104B, 104C may, for example, determine that a greater data rate is necessary to serve the mobile station 108A, 108B, 108C. Based on this determination, the femto base station 104A, 104B, 104C may send a resource request message to the macro base station 102 to request additional communication resources); and 
transmitting the resource management indication as a response to the request for the report identifying the resource utilization (Wang [0031] If the macro base station 102 determines that additional resources are available, then the macro base station 102 may send a second resource allocation message to the femto base station 104A, 104B, 104C which sent the resource request).   
Claim 15, see claim 5 for the rejection, Wang as modified discloses the method of claim 11, further comprising: 
detecting satisfaction of a conflict criterion; and 
transmitting the resource management indication based at least in part on the detection of the satisfaction of the conflict criterion.  
Claim 17, Wang as modified discloses the method of claim 15, wherein the conflict criterion is determined based at least in part on a received indication from at least one of the control node (Wang [0031] macro base station 102 may receive the resource request message from the femto base station, and may determine whether additional resources are available, such as based on determining whether increasing the duration of data transmission and/or reception for the femto base station 104A, 104B, 104C would cause interference with other femto base stations) or a parent node.  
Claim 18, Wang as modified discloses the method of claim 15, wherein the conflict criterion is determined based at least in part on a preconfigured value (Wang [0035] macro base station 102 may receive the interference reports 202A, 202B, and may determine that the femto base stations 104A, 104B exceed a threshold interference level).  
Claim 19, see claim 7 for the rejection, Wang as modified discloses the method of claim 15, wherein the resource management indication includes an indication of at least one of: a type of resource associated with the resource conflict, an identity of a parent node of the network node, or a recommendation for the collision management configuration.  
Claim 21, see claim 1 for the rejection, Wang discloses ([0066] FIG. 6 is a block diagram showing an apparatus 600, [0067] includes a femto base station) a control node for wireless communication, comprising: 
a memory (fig 6, memory); and 
one or more processors (fig 6, controller) coupled to the memory, the memory and the one or more processors configured to: 
receive a resource management indication from a network node to identify a resource utilization with communications of the network node, wherein the resource management indication identifies a resource conflict detected by the network node; 0097-098740194681 
determine, based at least in part on the resource management indication, a collision management configuration for the network node; and 
transmit information associated with the collision management configuration based at least in part on the determination of the collision management configuration.  
Claim 23, see claim 3 for the rejection, Wang as modified discloses the control node of claim 21, wherein the one or more processors, when transmitting the information identifying the collision management configuration, are configured to: transmit the information to at least one of: the network node, a parent network node of the network node, a child network node of the network node, or a neighbor network node of the network node.  
Claim 24, see claim 4 for the rejection, Wang as modified discloses the control node of claim 21, wherein the resource management indication further identifies at least one of: a communication capability of the network node, a time interval associated with the resource conflict, or a number of resource conflicts.  
Claim 25, see claim 5 for the rejection, Wang as modified discloses the control node of claim 21, wherein the one or more processors are further configured to: 
detect satisfaction of a conflict criterion; and 
request a report identifying the resource utilization based at least in part on the detection of the satisfaction of the conflict criterion.  
Claim 26, Wang discloses ([0066] FIG. 6 is a block diagram showing an apparatus 600) a network node for wireless communication, comprising: 
a memory (fig 6, memory); and 
one or more processors (fig 6, controller) coupled to the memory (fig 6, controller, memory), the memory and the one or more processors configured to: 
determine a resource utilization for allocated resources; 
transmit, to a control node, a resource management indication identifying the resource utilization, wherein the resource management indication identifies a resource conflict detected by the network node; and 
receive, from the control node, information identifying a collision management configuration as a response to the resource management indication.  
Claim 28, see claim 4 for the rejection, Wang as modified discloses the network node of claim 26, wherein the resource management indication further identifies at least one of: a communication capability of the network node, a time interval associated with the resource conflict, or a number of resource conflicts.  
Claim 29, see claim 14 for the rejection, Wang as modified discloses the network node of claim 26, wherein the one or more processors are further configured to: 
receive, from the control node, a request for a report identifying the resource utilization; and 
transmit the resource management indication as a response to the request for the report identifying the resource utilization.  
Claim 30, see claim 5 for the rejection, Wang as modified discloses the network node of claim 26, wherein the one or more processors are further configured to: 
detect satisfaction of a conflict criterion; and 0097-098743194681 
transmit the resource management indication based at least in part on the detection of the satisfaction of the conflict criterion.
Claim(s) 2, 12, 22 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang, US 2011/0116481 and Chang et al., US 2014/0161070 in view of Kwon et al., US 2010/0216486.
Claim 2, Wang as modified discloses the method of claim 1, 
but Wang and Chang invention is silent on, 
wherein the collision management configuration is at least one of: a new resource configuration, a modified resource configuration, a new communication configuration, a modified communication configuration, a new conflict resolution rule, or a modified conflict resolution rule.  
However, as Kwon discloses a new resource configuration, a modified resource configuration, a new communication configuration, a modified communication configuration, a new conflict resolution rule, or a modified conflict resolution rule (claim 2, at the femto base station, sending a femtocell interference free (FIF) report to the macro base station when the user equipment is disconnected from the femto base station, the FIF report containing a request for the recovery of the resources allocated to avoid interference; and at the macro base station, removing the FIC zone according to the received FIF report).   
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Wang and Chang  invention with Kwon invention to include the claimed limitation(s) so as to allow the femto base station to report an interference on the allocated resources in order for the macro base station to make adjustment to resolve the interference. 
Claim 12, see claim 2 for the rejection, Wang discloses the method of claim 11, wherein the collision management configuration is at least one of: a new resource configuration, a modified resource configuration, a new communication configuration, 0097-098738194681 a modified communication configuration, a new conflict resolution rule, or a modified conflict resolution rule.  
Claim 22, see claim 2 for the rejection, Wang discloses the control node of claim 21, wherein the collision management configuration is at least one of: a new resource configuration, a modified resource configuration, a new communication configuration, a modified communication configuration, a new conflict resolution rule, or a modified conflict resolution rule.   
Claim 27, see claim 2 for the rejection, Wang discloses the network node of claim 26, wherein the collision management configuration is at least one of: 0097-098742194681 a new resource configuration, a modified resource configuration, a new communication configuration, a modified communication configuration, a new conflict resolution rule, or a modified conflict resolution rule.  
Claim(s) 8 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang, US 2011/0116481 and Chang et al., US 2014/0161070 in view of Zhu et al., US 2019/0159277.
Claim 8, Wang discloses the method of claim 1, 
But Wang and Chang invention is silent on, 
wherein the resource management indication is received via at least one of a radio resource control message or an F1-AP interface message.  
However, as Zhu discloses wherein the resource management indication is received via at least one of a radio resource control message ([0034] FIG. 2 shows RRC messages over F1-AP layer with a multi-hop relay node) or an F1-AP interface message ([0034] FIG. 2 shows RRC messages over F1-AP layer with a multi-hop relay node).  
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Wang and Chang invention with Zhu invention to include the claimed limitation(s) so as to allow communication of RRC message over an interface F1-AP among the donor base station, a relay node and the UEs in order to support network resource allocation.
Claim 20, see claim 8 for the rejection, Wang discloses the method of claim 15, wherein the resource management indication is transmitted via at least one of a radio resource control message or an F1-AP interface message.  
Claim(s) 10 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang, US 2011/0116481 and Chang et al., US 2014/0161070 in view of Kalyani et al., US 2012/0015659.
Claim 10, Wang as modified discloses the method of claim 9, 
but Wang and Chang invention is silent on, 
wherein the conflict criterion is associated with at least one of: a minimum time interval, or a minimum number of resource conflicts.  
However, as Kalyani discloses wherein the conflict criterion is associated with at least one of: a minimum time interval, or a minimum number of resource conflicts ([0012] dynamic resource allocation for interference management in an access link of one or more Base Stations (BS), Relay Stations (RS. Type of Allocation field, Offset in units of the minimum possible resource unit in frequency, Offset in units of the minimum possible resource unit in time).  
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Wang and Chang invention with Kalyani invention to include the claimed limitation(s) so as to allow the network to implement various factors/criteria such as minimum possible resource unit in frequency and minimum possible resource unit in time in order to manage an efficient resource allocation to minimize interference.
Claim 16, see claim 10 for the rejection, Wang as modified discloses the method of claim 15, wherein the conflict criterion is associated with at least one of: a minimum time interval, or 0097-098739194681 a minimum number of resource conflicts.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINH NGUYEN whose telephone number is (571)270-3196. The examiner can normally be reached 8:00AM-4:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DINH NGUYEN/Primary Examiner, Art Unit 2647